Citation Nr: 9926299	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-16 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a left shoulder dislocation.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee.

3.  Entitlement to a compensable evaluation for degenerative 
joint disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from September 
1975 to August 1993, and his DD Form 214 indicates an 
additional seven years, two months, and fourteen days of 
prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  This case has since been 
transferred to the Lincoln, Nebraska VARO.  The Board 
remanded this case back to the RO in July 1997, and the case 
has since been returned to the RO.

The veteran indicated in his March 1994 VA Form 9 (Appeal to 
Board of Veterans' Appeals) that he sought a VA Travel Board 
hearing.  He was scheduled for such a hearing in March 1996 
but was unable to appear for that hearing.  In a statement 
received by the RO in April 1996, the veteran indicated that 
he sought a hearing before a hearing officer at the RO.  He 
was scheduled for a November 1996 hearing at the Lincoln VARO 
but was unable to appear for that hearing because of a work-
related conflict.  That hearing was rescheduled for December 
1996, but the veteran failed to appear for that hearing and 
gave no reason for his failure to appear.  See 38 C.F.R. 
§ 20.704(d) (1998). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's left shoulder disorder is manifested by 
full flexion, extension, abduction, and adduction; however, 
he has pain of the left shoulder joint, and x-rays revealed 
degenerative changes of the acromioclavicular joint.

3.  The veteran's right knee disorder is productive of some 
pain with bending, but there is no evidence of swelling, 
deformity, crepitus, or lateral instability.

4.  The veteran's thoracic spine disorder encompasses 
degenerative disc disease of the thoracic spine, as shown by 
x-rays in service, but the claims file indicates no current 
objective symptomatology of the thoracic spine.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for residuals of 
a left shoulder dislocation have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.7, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203 
(1998).

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(1998).

3.  The criteria for a compensable evaluation for 
degenerative joint disease of the thoracic spine have not 
been met.  38 C.F.R. § 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5291, 5293 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1998).  In every case 
where the schedule does not provide for a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1998).

II.  Left shoulder dislocation

In this case, the RO granted service connection for a left 
shoulder disorder in the appealed November 1993 rating 
decision, with a noncompensable (zero percent) evaluation 
assigned as of September 1993.  The RO based this grant on 
in-service evidence showing treatment for a left shoulder 
dislocation.

The veteran underwent a VA general medical examination in 
April 1994, and the report of this examination indicates that 
the veteran complained of pain in his left shoulder, 
particularly with heavy lifting.  The examination revealed 
that he could lift his left arm above his head without any 
difficulty and had full flexion, extension, abduction, and 
adduction.  X-rays of the left shoulder revealed degenerative 
changes of the acromioclavicular joint and some deformity of 
the distal clavicle.

The Board observes that the veteran was scheduled for a 
second VA examination in July 1998 for the purpose of 
determining the nature and extent of his left shoulder 
disability.  However, he failed to report for that 
examination.  In this regard, the Board would point out the 
VA's duty to assist under 38 U.S.C.A. § 5107(a) (West 1991) 
is not a one-way street.  If  a veteran wishes help in 
developing a claim, he cannot passively wait for it in those 
circumstances where he may or should be able to assist in 
providing evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Accordingly, the veteran's claim will be decided 
based upon the evidence currently of record.

The RO has evaluated the veteran's left shoulder disorder at 
the noncompensable rate under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (1998).  Under this section, arthritis due to 
trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
this code section, degenerative arthritis established by x-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined and not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In this case, the Board observes that the April 1994 VA 
examination revealed full flexion, extension, abduction, and 
adduction of the veteran's left shoulder.  However, the 
veteran complained of pain of the left shoulder joint, and x-
rays revealed degenerative changes of the acromioclavicular 
joint.  In this regard, the Board observes that, under 38 
C.F.R. § 4.59 (1998), it is the intention of the rating code 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable evaluation for the joint.  Here, where 
the veteran has degenerative changes of the left shoulder and 
has complained of pain in this joint, a 10 percent evaluation 
is in order.  See also DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1996); 38 C.F.R. §§ 4.40, 4.45 (1998).  

The Board has considered all pertinent diagnostic criteria in 
this case and observes that, as the veteran's service medical 
records reflect that he is right-handed, the criteria for a 
minor joint are for application in evaluating his left 
shoulder disorder.  See 38 C.F.R. § 4.69 (1998).  However, 
there is no evidence of favorable ankylosis of scapulohumeral 
articulation, with abduction to 60 degrees and the ability to 
reach the mouth and head (the criteria for a 20 percent 
evaluation under Diagnostic Code 5200); limitation of motion 
of the arm at the shoulder level or midway between the side 
and shoulder level (the criteria for a 20 percent evaluation 
under Diagnostic Code 5201); malunion of the humerus with 
moderate deformity, or recurrent dislocation of the humerus 
at the scapulohumeral joint with frequent episodes and 
guarding of all arm movements or with infrequent episodes and 
guarding of movement only at the shoulder level (the criteria 
for a 20 percent evaluation under Diagnostic Code 5202); or 
dislocation of the clavicle or scapula, or nonunion with 
loose movement (the criteria for a 20 percent evaluation 
under Diagnostic Code 5203).  Rather, the evidence supports a 
10 percent evaluation, and no more, for the veteran's 
service-connected residuals of a left shoulder dislocation.

III.  Arthritis of the right knee

The RO granted service connection for arthritis of the right 
knee in the appealed November 1993 rating decision, with a 10 
percent evaluation assigned as of September 1993.  The RO 
based this grant on in-service evidence showing treatment for 
right knee symptomatology.

The report of the veteran's April 1994 VA general medical 
examination indicates that he complained of pain in the right 
knee with bending.  On examination, he could squat and arise 
without any difficulty.  He could flex the knee 90 degrees 
and extend to 180 degrees.  There was no evidence of 
swelling, deformity, crepitus, or lateral instability.  
Drawer sign was negative.  However, x-rays revealed moderate 
degenerative joint disease of the right knee.

The RO has evaluated this disability at the 10 percent rate 
under the criteria of Diagnostic Code 5010, listed above.  In 
evaluating the veteran's claim for a higher evaluation, the 
Board has considered all pertinent diagnostic criteria.  
However, there is no evidence of ankylosis of the right knee 
at a favorable angle in full extension, or in slight flexion 
between zero and 10 degrees (the criteria for a 30 percent 
evaluation under Diagnostic Code 5256); moderate recurrent 
subluxation or lateral instability (the criteria for a 20 
percent evaluation under Diagnostic Code 5257); dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint (the criteria for a 20 
percent evaluation under Diagnostic Code 5258); flexion 
limited to 30 degrees (the criteria for a 20 percent 
evaluation under Diagnostic Code 5260); or extension limited 
to 15 degrees (the criteria for a 20 percent evaluation under 
Diagnostic Code 5261).  There is also no evidence of such 
painful motion or additional functional loss due to pain of 
the right knee as would warrant a higher evaluation.  See 38 
C.F.R. §§ 4.40, 4.45 (1998); see also DeLuca, supra.

Again, the Board would point out that the veteran was 
scheduled for a VA examination in July 1998 for the purpose 
of further determining the nature and extent of his right 
knee disorder, but he failed to appear for that examination.  
See Wood, supra.  As such, the Board has based its decision 
in this case on the evidence of record, and this evidence 
does not provide a basis for an evaluation in excess of 10 
percent for his right knee disorder.  Therefore, the 
veteran's claim for that benefit must be denied.

IV.  Degenerative joint disease of the thoracic spine

The RO granted service connection for degenerative joint 
disease of the thoracic spine in the appealed November 1993 
rating decision, with a noncompensable evaluation assigned as 
of September 1993.  The RO based this grant on in-service 
evidence showing treatment for thoracic spine symptomatology 
and x-ray evidence of degenerative changes of the thoracic 
spine. 

The report of the veteran's April 1994 VA general medical 
examination contains no findings that were specifically 
attributed to the thoracic spine, although he complained of 
pain with heavy lifting.  Range of motion testing of the 
lumbar spine revealed flexion to 95 degrees, extension to 30 
degrees, bilateral rotation to 50 degrees, and bilateral side 
bending to 40 degrees.  Heel and toe walking were within 
normal limits, and there was no pain on straight leg raising 
to 90 degrees.  X-rays of the thoracic spine were not taken, 
but x-rays of the lumbar spine were within normal limits.  

In view of the relatively incomplete findings of the April 
1994 VA examination, the Board remanded this case to the RO 
in July 1997 for a further VA examination of the spine.  Such 
an examination was scheduled in July 1998, but the veteran 
failed to appear for this examination.  As such, the Board is 
limited to the evidence of record in reaching its decision on 
this claim.  See Wood, supra.

The RO has evaluated this disability at the noncompensable 
rate under the criteria of Diagnostic Code 5010, listed 
above.  In this case, the veteran's April 1994 VA examination 
report contains no objective findings suggesting current 
symptomatology of the thoracic spine, and the veteran failed 
to appear for a VA spine examination scheduled for July 1998.  
The Board acknowledges that there is in-service x-ray 
evidence of degenerative disc disease of the thoracic spine, 
but there is no post-service evidence indicating that this 
disorder is productive of additional objective 
symptomatology.  As such, the evidence of record presents no 
basis for a compensable evaluation under Diagnostic Code 5010 
or 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998).  

The Board has considered other diagnostic criteria in 
evaluating the veteran's thoracic spine disability, but there 
is no evidence of ankylosis of the thoracic spine at a 
favorable angle (the criteria for a 20 percent evaluation 
under Diagnostic Code 5288); moderate limitation of motion of 
the thoracic spine (the criteria for a 10 percent evaluation 
under Diagnostic Code 5291); or mild intervertebral disc 
syndrome (the criteria for a 10 percent evaluation under 
Diagnostic Code 5293).  
Even considering the veteran's range of motion studies of the 
lumbar spine, as shown by VA examination, the Board does not 
find that the results of these studies meet the criteria for 
a 10 percent evaluation (e.g., slight limitation of motion of 
the lumbar spine) under Diagnostic Code 5292.  Again, the 
Board would point out that the veteran was scheduled for a VA 
examination in July 1998 for the purpose of further 
determining the nature and extent of his thoracic spine 
disorder, but he failed to appear for that examination.  As 
such, the Board has based its decision in this case on the 
evidence of record, and this evidence does not provide a 
basis for a compensable evaluation for the veteran's 
degenerative joint disease of the thoracic spine.  Therefore, 
the veteran's claim for that benefit must be denied.

V.  Conclusion

With regard to each of the claims discussed above, the Board 
finds that the evidence of record does not raise the question 
of whether higher ratings were warranted for any period(s) of 
time following the initial grants of service connection so as 
to warrant "staged" ratings due to a significant change in 
the level of disability.  As noted above, the only post-
service medical evidence of record pertaining to the 
veteran's claims is the report of the April 1994 VA 
examination, as the veteran failed to report for VA 
examinations scheduled for July 1998.  In view of this, the 
Board observes that the veteran has not alleged, and the 
record does not demonstrate, that any recent findings were 
used in any way to deprive him of higher ratings when he was 
originally evaluated by the VA.  See generally Fenderson, 
supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the service-connected disabilities addressed in this 
decision have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1998).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent evaluation for residuals of a left shoulder 
dislocation is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An evaluation in excess of 10 percent for arthritis of the 
right knee is denied.

A compensable evaluation for degenerative joint disease of 
the thoracic spine is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

